Exhibit 10.2

RESTATED SEVERANCE PROTECTION AGREEMENT

THIS RESTATED SEVERANCE PROTECTION AGREEMENT dated December 12, 2008 (the
“Agreement”), by and between ICF International, Inc., a Delaware corporation
(the “Company”), and John Wasson (the “Executive”).

PURPOSE

The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.

The Board has determined that it is essential and in the best interests of the
Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company entered into a Severance Protection Agreement dated September 27,
2006 (the “2006 Agreement”) to provide the Executive with certain benefits if
the Executive’s employment is terminated as a result of, or in connection with,
a Change in Control. Subsequent to the execution of such agreement the Internal
Revenue Service issued final regulations and guidance under Section 409A of the
Internal Revenue Code of 1986, as amended, with which the Company and the
Executive desire to have said agreement comply through a Restated Severance
Protection Agreement.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed that 2006 Agreement is hereby restated as
follows:

SECTION 1. Definitions.

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date, but not
paid to the Executive on or prior to such date, including (a) his Base Salary,
(b) reimbursement for all reasonable expenses incurred by the Executive on
behalf of the Company during the period ending on the Termination Date, (c) all
unused and unpaid vacation pay, and (d) his Bonus Amount.

“Additional Severance Pay” means an amount equal to the product of Executive’s
Base Amount multiplied by three minus the amount permitted to be paid pursuant
to Treas. Reg. §1.409A-1(b)(9)(iii)(A).



--------------------------------------------------------------------------------

“Base Amount” means the Executive’s average annual taxable W-2 compensation
during the three years (or such lesser period as the Executive has been employed
by the Company) prior to the calendar year in which the Termination Date occurs
and includes all amounts of the Executive’s Base Salary and incentive
compensation that are deferred under any qualified or non-qualified employee
benefit plan of the Company or any other agreement or arrangement.

“Base Salary” means the Executive’s base salary rate in effect on the
Executive’s Termination Date.

“Basic Severance Pay” means an amount equal to the Executive’s Base Amount
multiplied by three; provided, however, in no event shall such amount exceed the
amount permitted to be paid pursuant to Treas. Reg. §1.409A-1(b)(9)(iii)(A).

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

“Board” means the Board of Directors of the Company.

“Bonus Amount” means the annual bonus, if any, paid or payable to the Executive
pursuant to any annual bonus or incentive plan maintained by the Company in
respect of the fiscal year ending immediately prior to the fiscal year in which
the Termination Date occurs. Bonus Amount includes the short-term cash incentive
portion of the annual bonus that is subject to any deferral election but does
not include restricted stock awards, options or other long-term equity incentive
compensation awarded to Executive.

“Cause” for the termination of the Executive’s employment with the Company shall
mean any of the following: (a) any act that would constitute a material
violation of the Company’s material written policies; (b) willfully engaging in
conduct materially and demonstrably injurious to the Company, provided, however,
that no act or failure to act, on the Executive’s part, shall be considered
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that his action or omission was in the best
interest of the Company; (c) being indicted for, or if charged with but not
indicted for, being tried for (i) a crime of embezzlement or a crime involving
moral turpitude or (ii) a crime with respect to the Company involving a breach
of trust or dishonesty or (iii) in either case, a plea of guilty or no contest
to such a crime; or (d) abuse of alcohol in the workplace, use of any illegal
drug in the workplace or a presence under the influence of alcohol or illegal
drugs in the workplace.

“Change of Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

(a) The acquisition by any person (as defined in Section 3(a)(9) of the Exchange
Act and used in Sections 13(d) and 14(d) thereof, including a group as defined
in Section 13(d) thereof) (other than persons acting in concert as of August 31,
2006 who, as of such date, beneficially owned more than twenty percent (20%) or
more of the securities entitled to vote generally in the election of directors
of the Company), of

 

2



--------------------------------------------------------------------------------

beneficial ownership (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act) of securities representing thirty-five
percent (35%) or more of the securities entitled to vote generally in the
election of directors of the Company, provided, however, that the following
acquisitions shall not constitute a Change in Control for purposes of this
subparagraph (a): (i) any acquisition directly from the Company; (ii) any
acquisition by the Company or any of its Subsidiaries; (iii) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its Subsidiaries; or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subparagraph (c) below; or

(b) Individuals who, as of August 31, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
subsequent to August 31, 2006 and whose election, or whose nomination for
election by the Company’s stockholders, to the Board was either (i) approved by
a vote of at least a majority of the directors then comprising the Incumbent
Board or (ii) recommended by a nominating committee comprised entirely of
directors who are then Incumbent Board members shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act), other
actual or threatened solicitation of proxies or consents or an actual or
threatened tender offer; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding securities
entitled to voted generally in the election of directors immediately prior to
such Business Combination own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors of the Company, as the case may
be, of the entity resulting from the Business Combination (including, without
limitation, an entity which, as a result of such transaction, owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
securities entitled to vote generally in the election of directors (provided,
however, that for purposes of this clause (i) any shares of common stock or such
voting securities of such resulting entity received by such Beneficial Owners in
such Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or such outstanding voting securities
immediately prior to such Business Combination shall not be considered to be
owned by such Beneficial Owners for the purposes of calculating their percentage
of ownership of the outstanding common stock and voting power of the resulting
entity); (ii) no person (excluding any entity resulting from such Business
Combination or any employee benefit

 

3



--------------------------------------------------------------------------------

plan (or related trust) of the Company or such entity resulting from the
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of such
entity resulting from the Business Combination unless such person owned
thirty-five percent (35%) or more of the outstanding shares or outstanding
securities entitled to vote generally in the election of directors immediately
prior to the Business Combination; and (iii) at least a majority of the members
of the Board of the entity resulting from such Business Combination were members
of the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board, providing for such Business Combination; or

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

For purposes of clause (c), any person who acquires outstanding securities
entitled to vote generally in the election of directors of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination, of such voting securities of both the Company and the entity or
entities with which the Company is combined shall be treated as two persons
after the Business Combination, who shall be treated as owning such outstanding
voting securities of the entity resulting from the Business Combination by
virtue of ownership, prior to such Business Combination of, respectively, such
outstanding voting securities of the Company, and of the entity or entities with
which the Company is combined.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means ICF International, Inc., a Delaware corporation, and includes
its Successors.

“Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

“Disability” as used herein shall take its meaning from the definition set forth
in any group long-term disability insurance contract maintained by the Company
under which the Executive is covered, or, if the Company shall not maintain such
insurance, “Disability” shall mean that the Executive is incapacitated by reason
of a physical or mental illness which is long-term in nature and which prevents
the Executive from performing the substantial and material duties of his
employment with the Company; provided that such incapacity can reasonably be
expected to prevent the Executive from working at least six consecutive months
in any twelve month period. The Company may require the Executive to have an
examination at any time for the purpose of determining whether the Executive has
a long-term disability as described in the preceding sentence, and the Executive
agrees to submit to such examination upon request of the Board of Directors;
provided that the Company shall pay all costs and expenses associated with such
examination.

“Full Release” means a written release, which is executed and received by the
Company within 60 days of the Termination Date, which is fully effective, not
subject to revocation, and which is in a form satisfactory to the Company (and
substantially similar to the Release set forth

 

4



--------------------------------------------------------------------------------

in Exhibit A attached to this Agreement), pursuant to which the Executive fully
and completely releases the Company from all claims that the Executive may have
against the Company (other than any claims that may arise or have arisen under
this Agreement).

“Good Reason” means the occurrence after a Change in Control of any of the
events or conditions described in clauses (a) through (f) hereof, without the
Executive’s prior written consent:

(a) any (i) material adverse change in the Executive’s status, title, position
or responsibilities (including reporting responsibilities) from the Executive’s
status, title, position or responsibilities as in effect at any time within 180
days preceding the date of the Change in Control or at any time thereafter,
(ii) assignment to the Executive of duties or responsibilities which are
inconsistent with the Executive’s status, title, position or responsibilities as
in effect at any time within 180 days preceding the date of the Change in
Control or at any time thereafter, or (iii) in the case of an Executive who is
an executive officer of the Company a significant portion of whose
responsibilities relate to the Company’s status as a public company, the failure
of such Executive to continue to serve as an executive officer of a public
company, in each case except in connection with the termination of the
Executive’s employment due to Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;

(b) a reduction in Executive’s base salary or any failure to pay the Executive
any cash compensation to which the Executive is entitled within fifteen
(15) days after the date when due;

(c) the imposition of a requirement that the Executive be based (i) at any place
outside a 50-mile radius from the Executive’s principal place of employment
immediately prior to the Change in Control or (ii) at any location other than
the Company’s corporate headquarters or, if applicable, the headquarters of the
business unit by which he was employed immediately prior to the Change in
Control, except, in each case, for reasonably required travel on Company
business which is not materially greater in frequency or duration than prior to
the Change in Control;

(d) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy with respect to the Company, which petition is not
dismissed within 60 days;

(e) any material breach by the Company of any provision of this Agreement; or

(f) the failure of the Company to obtain, as contemplated in Section 7, an
agreement, reasonably satisfactory to the Executive, from any Successor to
assume and agree to perform this Agreement.

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder if it results from an isolated,
insubstantial and inadvertent action not taken by the Company in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive.

 

5



--------------------------------------------------------------------------------

“Notice of Termination” means a written notice from the Company or the Executive
of the termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated;
provided, however, that any such termination of employment constitutes a
“separation from service” within the meaning of Section 409A.

“Person” has the meaning as used in Section 13(d) or 14(d) of the Securities
Exchange Act, and will include any “group” as such term is used in such
sections.

“Pro Rata Bonus” means an amount equal to any incentive compensation that is not
subject to any deferral election; that is multiplied by a fraction, the
numerator of which is the number of days elapsed in the then fiscal year through
and including the Termination Date and the denominator of which is 365 that is
subject to the satisfaction of any established performance goals; and that is
payable at the normal time of payment pursuant to the incentive compensation
plan under which such amount is payable; provided that the provisions of this
Agreement providing for the payment of a Pro Rata Bonus amount shall not be
interpreted to call for the payment of amounts duplicative of amounts paid as
part of the Base Amount.

“Section 409A” means Section 409A of the Code as well as the regulations and
guidance issued thereunder.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subsidiary” means any corporation or entity with respect to which another
specified corporation or entity has the power under ordinary circumstances to
vote or direct the voting of sufficient securities to elect a majority of the
directors or other managers.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason, five days after
the date the Notice of Termination is received by the Company, and (c) in all
other cases, the date specified in the Notice of Termination; provided that if
the Executive’s employment is terminated by the Company for Cause or due to
Disability, the date specified in the Notice of Termination will be at least 30
days after the date the Notice of Termination is given to the Executive; and
provided further that any such termination of employment constitutes a
“separation from service” within the meaning of Section 409A.

 

6



--------------------------------------------------------------------------------

SECTION 2. Term of Agreement.

The term of this Agreement (the “Term”) will commence on December 31, 2008, and
will continue in effect until December 31, 2011; provided that on December 31,
2011 and each anniversary of such date thereafter, the Term shall automatically
be extended for one additional year unless, not later than October 1 of such
year, the Company or the Executive shall have given notice not to extend the
Term; and further provided that, in the event a Change in Control occurs during
the Term, the Term will be extended to the date 24 months after the date of the
occurrence of such Change in Control.

SECTION 3. Termination of Employment.

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 24 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause or due to Disability, (ii) by reason of the Executive’s death
or (iii) by the Executive other than for Good Reason, the Company will pay to
the Executive or his designated beneficiary, as the case may be, his Accrued
Compensation and, if such termination is other than by the Company for Cause, a
Pro Rata Bonus.

(b) If the Executive’s employment with the Company is involuntarily terminated
by the Company for any reason other than as specified in Section 3.1(a), the
Executive will be entitled to receive the following amounts and benefits:

(i) The Company will pay the Executive all Accrued Compensation and any Pro Rata
Bonus.

(ii) Subject to the Executive providing the Company with a Full Release, in lieu
of any further compensation for periods subsequent to the Termination Date, the
Company will pay the Executive Basic Severance Pay and Additional Severance Pay.

(iii) Subject to the Executive providing the Company with a Full Release and
complying with his obligations under Section 7, the Company will, for a period
of 36 months following the Termination Date (the “Continuation Period”), at its
expense provide to the Executive, the Executive’s dependents (as defined in the
Company’s insurance contracts then in effect under which similarly situated
executives are covered) and beneficiaries the same or equivalent life insurance,
medical, dental, hospitalization, financial counseling and tax consulting
benefits (the “Continuation Period Benefits”) provided to other similarly
situated executives who continue in the employ of the Company during the
Continuation Period and their dependents and beneficiaries. To the extent that
any such Continuation Period Benefits are subject to the provisions of
Section 409A, in compliance with Section 409A and notwithstanding any other
provision of the Company’s plans, contracts, or other arrangements in effect
from time to time: (i) the amount of expenses eligible for reimbursement and the

 

7



--------------------------------------------------------------------------------

provision of in-kind benefits during any calendar year shall not affect the
amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; (iii) the right to
reimbursement or the right to in-kind benefits shall not be subject to
liquidation or exchange for another benefit; and (iv) to the extent that such
Continuation Period Benefits constitute “nonqualified deferred compensation”
subject to Section 409A and the Executive is a “specified employee” within the
meaning of Section 409A, the Executive shall pay the Company and employee, if
any, costs for the first six months following the Termination Date, and the
Company shall reimburse the Executive for such costs in the first payroll period
thereafter.

The obligations of the Company to provide the Executive and the Executive’s
dependents and beneficiaries with the Continuation Period Benefits shall not
restrict or limit the Company’s right to terminate, amend or modify the benefits
made available by the Company to its similarly situated executives or other
employees, and following any such termination, amendment or modification, the
Continuation Period Benefits that the Executive (and the Executive’s dependents
and beneficiaries) shall be entitled to receive shall be so terminated, amended
or modified. The Company’s obligations hereunder with respect to the foregoing
benefits will be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the coverages and benefits of the combined
benefit plans are no less favorable to the Executive than the coverages and
benefits required to be provided hereunder. This Section 3.1(b)(iii) will not be
interpreted so as to negate any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment.

(iv) The Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months or, if earlier, until the
first acceptance by the Executive of an offer of employment.

(v) Any unvested equity interests that are not subject to Section 409A (such as
stock options and restricted stock) and that were issued to the Executive prior
to the Termination Date will become vested but will remain exercisable for the
balance of their terms; and any unvested equity interests that are subject to
Section 409A (such as restricted units) and that were issued to the Executive
prior to the Termination Date will become vested but not payable until their
original vesting dates.

(c) If the Executive’s employment with the Company is terminated by the
Executive for Good Reason, the Executive will be entitled to receive the
following amounts and benefits:

(i) The Company will pay the Executive all Accrued Compensation and any Pro Rata
Bonus.

 

8



--------------------------------------------------------------------------------

(ii) Subject to the Executive providing the Company with a Full Release, in lieu
of any further compensation for periods subsequent to the Termination Date, the
Company will pay the Executive an amount equal to three times the Base Amount.

(iii) Subject to the Executive providing the Company with a Full Release and
complying with his obligations under Section 6, the Company will, for a period
of 36 months following the Termination Date (the “Continuation Period”), at its
expense provide to the Executive, the Executive’s dependents (as defined in the
Company’s insurance contracts then in effect under which similarly situated
executives are covered) and beneficiaries the same or equivalent life insurance,
medical, dental, hospitalization, financial counseling and tax consulting
benefits (the “Continuation Period Benefits”) provided to other similarly
situated executives who continue in the employ of the Company during the
Continuation Period and their dependents and beneficiaries. To the extent that
any such Continuation Period Benefits are subject to the provisions of
Section 409A, in compliance with Section 409A and notwithstanding any other
provision of the Company’s plans, contracts, or other arrangements in effect
from time to time: (i) the amount of expenses eligible for reimbursement and the
provision of in-kind benefits during any calendar year shall not affect the
amount of expenses eligible for reimbursement or the provision of in-kind
benefits in any other calendar year; (ii) the reimbursement of an eligible
expense shall be made on or before December 31 of the calendar year following
the calendar year in which the expense was incurred; (iii) the right to
reimbursement or the right to in-kind benefits shall not be subject to
liquidation or exchange for another benefit; and (iv) to the extent that such
Continuation Period Benefits constitute “nonqualified deferred compensation”
subject to Section 409A an the Executive is a “specified employee” within the
meaning of Section 409A, the Executive shall pay the Company and employee, if
any, costs for the first six months following the Termination Date, and the
Company shall reimburse the Executive for such costs in the first payroll period
thereafter.

The obligations of the Company to provide the Executive and the Executive’s
dependents and beneficiaries with the Continuation Period Benefits shall not
restrict or limit the Company’s right to terminate, amend or modify the benefits
made available by the Company to its similarly situated executives or other
employees, and following any such termination, amendment or modification, the
Continuation Period Benefits that the Executive (and the Executive’s dependents
and beneficiaries) shall be entitled to receive shall be so terminated, amended
or modified. The Company’s obligations hereunder with respect to the foregoing
benefits will be limited to the extent that the Executive obtains any such
benefits pursuant to a subsequent employer’s benefit plans, in which case the
Company may reduce the coverage of any benefits it is required to provide the
Executive hereunder as long as the coverages and benefits of the combined
benefit plans are no less favorable to the Executive than the coverages and
benefits required to be provided hereunder. This Section 3.1(c)(iii) will not be
interpreted so as to negate any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment.

 

9



--------------------------------------------------------------------------------

(iv) The Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months or, if earlier, until the
first acceptance by the Executive of an offer of employment.

(v) Any unvested equity interests that are not subject to Section 409A (such as
stock options and restricted stock) and that were issued to the Executive prior
to the Termination Date will become vested but will remain exercisable for the
balance of their terms; and any unvested equity interests that are subject to
Section 409A (such as restricted units) and that were issued to the Executive
prior to the Termination Date will become vested but not payable until their
original vesting dates.

(d) The amounts provided for in Section 3.1(a) will be paid in a single lump sum
cash payment by the Company to the Executive within five business days after the
Termination Date; provided, however, that payment of any Pro Rata Bonus that
constitutes performance-based compensation shall only be paid at the normal time
of payment pursuant to the incentive compensation plan under which it is
payable. The amount of Basic Severance Pay provided for in Section 3.1(b)(ii)
will be paid in a single lump sum cash payment by the Company to the Executive
within five business days after the Termination Date. The amount of Additional
Severance Pay provided for in Section 3.1(b)(ii) will be paid in a single lump
sum cash payment by the Company to the Executive (or his designated beneficiary)
on the earliest of (i) the first business day after six months following the
Termination Date, (ii) the Executive’s death, or (iii) such other date that will
cause such payment not to be subject to any additional tax imposed pursuant to
the provisions of Section 409A. Each payment of severance benefits under
Section 3.1(b) shall be deemed to be a separate payment for purposes of applying
Section 409A and in no event shall the payment of Basic Severance Pay be made
later than the last day of the second taxable year following the taxable year in
which the Termination Date occurs. The amount provided for in Section 3.1(c)
will be paid in a single lump sum cash payment by the Company to the Executive
(or his designated beneficiary) on the earliest of (i) the first business day
after six months following the Termination Date, (ii) the Executive’s death, or
(iii) such other date that will cause such payment not to be subject to any
additional tax imposed pursuant to the provisions of Section 409A; provided,
however, that payment of any bonus amount that constitutes performance-based
compensation shall only be paid at the later of (A) the foregoing date, or
(B) the normal time of payment pursuant to the incentive compensation plan under
which it is payable.

(e) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Sections 3.1(b)(iii), 3.1(b)(iv), 3.1(c)(iii) and
3.1(c)(iv).

3.2 Except as otherwise provided herein, the compensation and benefits to be
paid to the Executive pursuant to this Agreement will be in lieu of any similar
severance or termination compensation (i.e., compensation based directly on the
Executive’s annual salary or annual salary and bonus and medical and other
welfare benefits) to which the Executive may be entitled under any other Company
severance or termination agreement, plan, program, policy, practice or

 

10



--------------------------------------------------------------------------------

arrangement. The Executive’s entitlement to any compensation or benefits of a
type not provided in this Agreement will be determined in accordance with the
Company’s employee benefit plans and other applicable programs, policies and
practices as in effect from time to time.

SECTION 4. Notice of Termination.

Following a Change in Control, any purported termination of the Executive’s
employment by the Company will be communicated by a Notice of Termination to the
Executive. For purposes of this Agreement, no such purported termination will be
effective without such Notice of Termination.

SECTION 5. Excise Tax Adjustments.

5.1 In the event Executive becomes entitled to severance benefits under
Section 3(b) or 3(c) herein, and the Company determines that the benefits
provided in Section 3(b) or 3(c) (with the severance benefits, the “Total
Payments”) will be subject to the tax (the “Excise Tax”) imposed by Section 4999
of the Code, or any similar tax that may hereafter be imposed, the Company shall
compute the “Net After-Tax Amount,” and the “Reduced Amount,” and shall adjust
the Total Payments as described below. The Net After-Tax Amount shall mean the
present value of all amounts payable to the Executive hereunder, net of all
federal income, excise and employment taxes imposed on the Executive by reason
of such payments. The Reduced Amount shall mean the largest aggregate amount of
the Total Payments that, if paid to the Executive, would result in the Executive
receiving a Net After-Tax Amount that is equal to or greater than the Net
After-Tax Amount that the Executive would have received if the Total Payments
had been made. If the Company determines that there is a Reduced Amount, the
Total Payments will be reduced to the Reduced Amount. Such reduction shall be
made by the Company with respect to benefits in the order and in the amounts
suggested by the Tax Counsel (as defined below) taking into account the costs or
administrative burdens of the Company. As a rule, reduction shall occur in the
following order: (i) reduction of cash payments; (ii) cancellation of
accelerated vesting of stock awards; and (iii) reduction of employee benefits.
If acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive’s stock awards.

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any Persons
whose actions result in a Change in Control of the Company or any Person
affiliated with the Company or such Persons) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax, unless, in the opinion of a tax advisor
selected by the Company and reasonably acceptable to the Executive (“Tax
Counsel”), such other payments or benefits (in

 

11



--------------------------------------------------------------------------------

whole or in part) should be treated by the courts as representing reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code), or otherwise not subject to the Excise Tax.

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying Section 5.2(a) above).

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel. All fees and
expenses of Tax Counsel shall be borne solely by the Company; provided that, as
required by Section 409A, the Company shall bear such costs, to the extent
necessary, during a period of time no longer than [ten] years following a Change
in Control; the right to such benefit in kind is not subject to liquidation or
exchange for another benefit; payment shall be made on or before the last day of
the taxable year following the taxable year in which the expense was incurred;
and the amount of such benefit in one year shall not affect any other benefits
to be provided in any other year.

(d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the Total
Payments or Reduced Amount is to be made, and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the effective date of employment, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes, taking into account the reduction in itemized deduction
under Section 68 of the Code.

SECTION 6. Compliance with Section 409A.

Except as permitted under Section 409A, no acceleration of the time or form of
payment of deferred compensation under this Agreement shall be permitted.
Notwithstanding any other provision in the Plan or any agreement to the
contrary, if and to the extent that Section 409A is deemed to apply to the
Agreement, it is the intention of the parties that the Agreement shall comply
with Section 409A, and the Agreement, to the extent practicable, shall be
construed in accordance therewith. Without in any way limiting the effect of the
foregoing, in the event that the provisions of Section 409A require any special
terms, provisions or conditions be included in the Agreement, then such terms,
provisions, and conditions, to the extent practicable, shall be deemed to be
made a part of the Agreement. Notwithstanding the foregoing, the parties agree
that the Company, any Affiliate, the Board of Directors of the Company or their
designees or agents shall not be liable for any taxes, penalties, interest or
other monetary amount that may be owed by you as a result of any deferral or
payments under the Agreement or as a result of the administration of amounts
subject to the Agreement.

SECTION 7. Covenants of the Executive.

During the Continuation Period following any Change in Control pursuant to which
the Executive receives the severance benefits pursuant to Section 3.1(b) or
3.1(c), the Executive covenants and agrees as follows:

(a) The Executive agrees to comply with his obligations under the previously
signed Invention and Confidentiality Agreement, Code of Ethics and
Nonsolicitation Agreements that he entered into with the Company.

 

12



--------------------------------------------------------------------------------

(b) The Executive acknowledges that the Executive has knowledge of confidential
and proprietary information concerning the current salary, benefits, skills, and
capabilities of Company employees and that it would be improper for the
Executive to use such Company proprietary information in any manner adverse to
the Company’s interests. The Executive agrees that he will not recruit or
solicit for employment, directly or indirectly, any employee of the Company
during the Continuation Period.

SECTION 8. Successors; Binding Agreement.

This Agreement will be binding upon and will inure to the benefit of the Company
and its Successors, and the Company will require any Successors to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive or by the
Executive’s beneficiaries or legal representatives, except by will or by the
laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by the Executive’s legal representatives.

SECTION 9. Fees and Expenses.

The Company will pay as they become due all legal fees and related expenses
(including the costs of experts) incurred by the Executive, in good faith, in
(a) contesting or disputing, any termination of employment and (b) seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits; provided that, as required by
Section 409A, the Company shall bear such costs, to the extent necessary, during
a period of time no longer than ten years following the Termination Date; the
right to such benefit in kind is not subject to liquidation or exchange for
another benefit; payment shall be made on or before the last day of the taxable
year following the taxable year in which the expense was incurred; and the
amount of such benefit in one year shall not affect any other benefits to be
provided in any other year. If the dispute is resolved by a final decision of an
arbitrator pursuant to Section 16 in the favor of the Company, the Executive
shall reimburse the Company for all such legal fees and related expenses
(including costs of experts) paid by the Company on behalf of the Executive.

SECTION 10. Notice.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement (including the Notice of Termination) will be in
writing and will be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company will be directed to the attention of the Board with

 

13



--------------------------------------------------------------------------------

a copy to the Secretary of the Company. All notices and communications will be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
will be effective only upon receipt.

SECTION 11. Dispute Concerning Termination.

If prior to the Termination Date (as determined without regard to this
Section 10) the party receiving the Notice of Termination notifies the other
party that a dispute exists concerning the termination, the Termination Date
shall be extended until the earlier of (a) the date on which the Term ends or
(b) the date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the time for appeal therefrom has expired and no appeal has
been perfected); provided, however, that the Termination Date shall be extended
by a notice of dispute given by the Executive only if such notice is given in
good faith and the Executive pursues the resolution of such dispute with
reasonable diligence.

SECTION 12. Compensation During Dispute.

If a purported termination occurs following a Change in Control and during the
Term and the Termination Date is extended in accordance with Section 11, the
Company shall continue to pay the Executive the full compensation in effect when
the notice giving rise to the dispute was given (including, but not limited to,
salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the Notice of
Termination was given, until the Termination Date, as determined in accordance
with Section 11. Amounts paid under this Section 12 are in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement or otherwise.

SECTION 13. Nonexclusivity of Rights.

Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company for which the Executive may qualify, nor will anything
herein limit or reduce such rights as the Executive may have under any other
agreements with the Company (except for any severance or termination agreement).
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company will be payable in
accordance with such plan or program, except as specifically modified by this
Agreement.

SECTION 14. No Set-Off.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder will not be affected by any
circumstances, including any right of set-off, counterclaim, recoupment, defense
or other right which the Company may have against the Executive or others.

 

14



--------------------------------------------------------------------------------

SECTION 15. Miscellaneous.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not expressly set forth in this Agreement.

SECTION 16. Governing Law and Binding Arbitration.

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. Any controversy, claim or other dispute arising out of or
relating to this Agreement, or the breach thereof, shall be resolved exclusively
by binding arbitration administered by the American Arbitration Association
under its Commercial Arbitration rules. To the maximum extent possible all
aspects of the arbitration shall be confidential, except the judgment, if and
when it is filed with a court. The place of arbitration shall be Fairfax County,
Virginia, and judgment on the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. If there is any arbitration or
litigation between the parties arising out of or related to this Agreement, the
prevailing party will be entitled to recover, in addition to the relief awarded,
all reasonable costs and expenses (including, without limitation, reasonable
attorneys’, accountants’ and other professionals’ fees and expenses) whether, in
arbitration, at trial, on appeal or in bankruptcy. In determining the costs and
expenses to be awarded the prevailing party, the arbitrator or the court is not
bound by the Virginia rules and case law regarding reimbursable costs, but
should instead venture to make the prevailing party whole by awarding all
reasonable costs incurred in connection with the litigation.

SECTION 17. Severability.

The provisions of this Agreement will be deemed severable, and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.

 

15



--------------------------------------------------------------------------------

SECTION 18. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to severance protection
following a Change in Control.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ICF INTERNATIONAL, INC. By:  

/s/ Judith B. Kassel

  Judith B. Kassel   Executive Vice President & General Counsel  

/s/ John Wasson

  John Wasson

 

16



--------------------------------------------------------------------------------

Exhibit A

to

Severance Protection Agreement

RELEASE OF ALL CLAIMS AND POTENTIAL CLAIMS

1. This Release of All Claims and Potential Claims (“Release”) is entered into
by and between                                          (“Executive”) and ICF
International, Inc. (hereinafter “ICF”). Executive and ICF have previously
entered into a Severance Protection Agreement dated                     
(“Severance Agreement”). In consideration of the promises made herein and the
consideration due Executive under the Severance Agreement, this Release is
entered into between the parties.

2. The purposes of this Release are to settle completely and release ICF, its
individual and/or collective officers, directors, stockholders, agents, parent
companies, subsidiaries, affiliates, predecessors, successors, assigns,
employees (including all former employees, officers, directors, stockholders
and/or agents), attorneys, representatives and employee benefit programs
(including the trustees, administrators, fiduciaries and insurers of such
programs) (referred to collectively as “Releasees”) in a final and binding
manner from every claim and potential claim for relief, cause of action and
liability of any and every kind, nature and character whatsoever, known or
unknown, that Executive has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between Executive and ICF and/or the
termination of that relationship including any and all claims and rights under
the Age Discrimination in Employment Act, and any personal gain with respect to
any claim arising under the qui tam provisions of the False Claims Act, 31
U.S.C. 3730, but excluding any rights or benefits to which Executive is entitled
under the Severance Agreement.

3. This Release is:

(a) A compromise settlement of all such claims and potential claims, known or
unknown, and therefore this Release does not constitute either an admission of
liability on the part of Executive and ICF or an admission, directly or by
implication, that Executive and/or ICF have violated any law, rule, regulation,
contractual right or any other duty or obligation. The parties hereto
specifically deny that they have violated any law, rule, regulation, contractual
right or any other duty or obligation.

(b) Entered into freely and voluntarily by Executive and ICF solely to avoid
further costs, risks and hazards of litigation and to settle all claims and
potential claims and disputes, known or unknown, in a final and binding manner.

4. For and in consideration of the promises and covenants made by Executive to
ICF and ICF to Executive contained herein, Executive and ICF have agreed and do
agree as follows:

(a) Executive waives, releases and forever discharges Releasees from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that [he/she] has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities of any and every kind, nature and
character whatsoever, known or unknown, arising out of, relating to or resulting
from the employment relationship between Executive and ICF and the termination
of that relationship, including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730, but excluding any rights or benefits to which Executive is entitled under
the Severance Agreement.

 

17



--------------------------------------------------------------------------------

(b) Executive agrees that he will not directly or indirectly institute any legal
proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character whatsoever, known or unknown, arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between Executive and ICF and/or the
termination of that relationship including any and all claims and rights under
the Age Discrimination in Employment Act.

(c) Executive is presently unaware of any injuries that he may have suffered as
a result of working at ICF and has no present intention of filing a workers’
compensation claim. Should any such claim arise in the future, Executive waives
and releases any right to proceed against ICF for such a claim. Executive also
waives any right to bring any disability claim against ICF or its carrier.

5. As a material part of the consideration for this Release, Executive and his
agents and attorneys agree to keep completely confidential and not disclose to
any person or entity, except immediate family, attorney, accountant, or tax
preparers, or in response to a court order or subpoena, the terms and/or
conditions of this Release and/or any understandings, agreements, provisions
and/or information contained herein or with regard to the employment
relationship between Executive and ICF. Executive understands and agrees that
ICF may be required by law to report all or a portion of the amounts paid to
Executive and/or his attorney in connection with this Release to the taxing
authorities.

6. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be resolved exclusively by binding arbitration administered by the
American Arbitration Association under its Commercial Arbitration rules. To the
maximum extent possible all aspects of the arbitration shall be confidential,
except the judgment if and when it is filed with a court. The place of
arbitration shall be Fairfax County, Virginia, and judgment on the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. If there is any arbitration or litigation between the parties arising
out of or related to this Release, the prevailing party will be entitled to
recover, in addition to the

 

18



--------------------------------------------------------------------------------

relief awarded, all reasonable costs and expenses (including, without
limitation, reasonable attorneys’, accountants’ and other professionals’ fees
and expenses) whether in arbitration, at trial, on appeal or in bankruptcy. In
determining the costs and expenses to be awarded the prevailing party, the
arbitrator or the court is not bound by the Virginia rules and case law
regarding reimbursable costs, but should instead venture to make the prevailing
party whole by awarding all reasonable costs incurred in connection with the
litigation

7. It is further understood and agreed that Executive has not relied upon any
advice whatsoever from ICF and/or its attorneys individually and/or collectively
as to the taxability, whether pursuant to Federal, State or local income tax
statutes or regulations, or otherwise, of the consideration transferred
hereunder and that he will be solely liable for all of his tax obligations
including those that might arise under Section 409A. Executive understands and
agrees that ICF may be required by law to report all or a portion of the amounts
paid to him and/or his attorney in connection with this Release to federal and
state taxing authorities. Executive waives, releases, forever discharges and
agrees to indemnify, defend and hold ICF harmless with respect to any actual or
potential tax obligations imposed by law.

8. It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to Executive and/or
his attorneys individually or collectively for costs and/or attorneys fees,
including any provided for by statute, nor shall Executive and/or his attorneys
be liable either jointly and/or severally to ICF and/or its attorneys
individually and/or collectively for costs and/or attorneys’ fees, including any
provided for by statute.

9. Executive understands and agrees that if the facts with respect to which this
Release are based are found hereafter to be other than or different from the
facts now believed by him to be true, he expressly accepts and assumes the risk
of such possible difference in facts and agrees that this Release shall be and
remain effective notwithstanding such difference in facts.

10. Executive understands and agrees that there is a risk that the damage and/or
injury suffered by Executive may become more serious than he now expects or
anticipates. Executive expressly accepts and assumes this risk, and agrees that
this Release shall be and remains effective notwithstanding any such
misunderstanding as to the seriousness of said injuries or damage.

11. Notwithstanding paragraph 6 of this Release, Executive understands and
agrees that if he hereafter commences any suit arising out of, based upon or
relating to any of the claims and potential claims for relief, causes of action
and liability of any and every kind, nature and character whatsoever, known or
unknown, he has released herein, Executive agrees to pay Releasees, and each of
them, in addition to any other damages caused to Releasees thereby, all
attorneys’ fees incurred by Releasees in defending or otherwise responding to
said suit.

12. It is further understood and agreed that this Release shall be binding upon
and will inure to the benefit of Executive’s spouse, heirs, successors, assigns,
agents, employees, representatives, executors and administrators and shall be
binding upon and will inure to the benefit of the individual and/or collective
successors and assigns of Releasees and their successors, assigns, agents and/or
representatives.

 

19



--------------------------------------------------------------------------------

13. This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of Delaware.

14. Executive agrees that he will not seek future employment with, nor need to
be considered for any future openings with ICF, any division thereof, or any
subsidiary or related corporation or entity.

15. If any part of this Release is found to be either invalid or unenforceable,
the remaining portions of this Release will still be valid.

16. This Release is intended to release and discharge any claims of Executive
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. Section 626(f), the parties
agree as follows:

A. Executive acknowledges that he has read and understands the terms of this
Release.

B. Executive acknowledges that he has been advised in writing to consult with an
attorney, if desired, concerning this Release and has received all advice he
deems necessary concerning this Release.

C. Executive acknowledges that he has been given twenty-one (21) days to
consider whether or not to enter into this Release, has taken as much of this
time as necessary to consider whether to enter into this Release, and has chosen
to enter into this Release freely, knowingly and voluntarily.

D. For a seven day period following the execution of this Release, Executive may
revoke this Release by delivering a written revocation to the President and
Secretary of ICF. This Release shall not become effective and enforceable until
the revocation period has expired (the “Effective Date”).

17. Executive does not hereby waive rights to indemnification for actions
occurring through his affiliation with ICF, whether those rights arise from
statute, corporate charter documents or any other source.

18. Executive acknowledges that he has been encouraged to seek the advice of an
attorney of his choice with regard to this Release. Having read the foregoing,
having understood and agreed to the terms of this Release, and having had the
opportunity to and having been advised by independent legal counsel, the parties
hereby voluntarily affix their signatures.

19. This Release is to be interpreted without regard to the draftsperson. The
terms and intent of the Release shall be interpreted and construed on the
express assumption that all parties participated equally in its drafting.

20. This Release constitutes a single integrated contract expressing the entire
agreement of the parties hereto. Except for the Severance Agreement, which
defines certain obligations on the part of both parties, and this Release, there
are no agreements, written or oral, express or implied, between the parties
hereto, concerning the subject matter herein.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

        ICF INTERNATIONAL, INC.

 

    By:  

 

John Wasson       Judith B. Kassel      

Executive Vice President, General Counsel & Corporate Secretary

 

21